DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electrocardiogram, electroencephalogram, electromyogram; patch clamp; voltage clamp; extracellular single-unit recorder, recorder of local field potentials, blood pressure sensor, pulse oximeter, heart-rate sensor, breathing rate sensor, body temperature sensor, pressure sensor, pH sensor, barometer, inertial measurement unit,  accelerometer,  gyroscope, chemical concentration sensor (glucose, water, sodium, calcium),  hormone sensor, metabolites sensor, sweat sensor, gastrointestinal movement sensor, hydration sensor, electrolyte sensor, arterial stiffness sensor, urine concentration sensor, urine volume sensor, bladder volume sensor, conductivity sensor, capacitance sensor, strain gauge sensor, genital blood flow sensor, trigger, epidural stimulation module, trans-cutaneous stimulation module, subdural stimulation module, intracortical stimulation module, intraspinal stimulation module and  functional electrical stimulation module must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
“sensing unit configured to provide a sensor signal”, “stimulation unit”, “Central Nervous system stimulation module for providing central nervous system stimulation”, “peripheral nervous system stimulation module for providing peripheral nervous system stimulation” and “the control unit is configured to detect the neurological dysfunction based on the sensor signal and to trigger the neuromodulation or neurostimulation” in claim 1.  Note that the Central Nervous system stimulation module and the peripheral nervous stimulation module are also found in claims 8-10 and 15-19. 
 “the at least one of the at least one sensing unit and the control unit is configured to optimize stimulation parameters for stabilization, or treatment, or both, of the neurological function of a patient” in claim 5.
“wherein the at least one sensing unit comprises at least one trigger configured to be triggered by a patient and providing a signal describing dysfunction of an autonomic function of a patient” in claim 6.
“epidural stimulation module capable to provide epidural stimulation”, “trans-cutaneous stimulation module capable to provide trans-cutaneous stimulation”, -29-Attorney Docket No.: 15539.0140-00000“subdural stimulation module capable to provide subdural stimulation”, “intracortical stimulation module capable to provide intracortical stimulation” and “intraspinal stimulation module capable to provide intraspinal stimulation” in claim 8.
“the control unit is configured for real-time control” in claim 14.
“wherein the control unit is configured such that the Peripheral Nervous System stimulation provided by the Peripheral Nervous System stimulation module and the Central Nervous System stimulation provided by the Central Nervous System stimulation module is at least partially interleaved” in claim 15.
“wherein the control unit is configured such that the Peripheral Nervous System stimulation provided by the Peripheral Nervous System stimulation module and the Central Nervous System stimulation provided by the Central Nervous System stimulation module is at least partially superimposed” in claim 16.
“the system is configured to be combined with at least one additional system of claim 1” and “the control unit is configured to trigger that at least one of the Peripheral Nervous System stimulation provided by the Peripheral Nervous System stimulation module or the Central Nervous System stimulation provided by the Central Nervous System stimulation -31-Attorney Docket No.: 15539.0140-00000 module of the system is at least partially used for correction of effects of stimulation provided by the at least one additional system of claim 1” in claim 18.
“sensing unit configured to provide a sensor signal correlating with a physiological value describing the neurological dysfunction” and “the control unit is configured to detect the neurological dysfunction on the sensor signal and to trigger at least one of neuromodulation for stabilization or treatment of the neurological function of the patient” in claim 19. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 19 recites a sensing unit which is to be configured to provide sensing signals correlating with a physiological value describing neurological function or disfunction.  The specification does not provide adequate written description of what applicant intends the sensing unit to be or to include.  In this case the sensing unit appears to be more than a typical sensor, a passive component, in that it is specifically configured to provided signals correlating to physiological values of neurological function and dysfunction.  Further, the specification is silent as to what applicant intends a neurological function or dysfunction to be or how that is related to a physiological value.    Claims 1 and 19 further recite that the control unit is configured to detect neurological dysfunction based on sensor signals and to trigger treatment.  The specification gives not guidance as to how the neurological function or dysfunction is detected what signals would be necessary, what processes would be necessary and so on to provide stimulation to treat dysfunction via neurostimulation or neuromodulation.  
Claim 4 specifically recites that the stimulation module comprises one of several listed known sensors.  However, the specification provides no discloser as to how any of the sensor’s and/or sensor signals are used and/or analyzed to perform the tasks mentioned.
Claim 5 recites that the control unit is configured to optimize stimulation parameters for stabilization or treatment of neurological function.  However, the specification provides no discloser as to how this is or could be performed.   
Claim 6 recites that the sensing unit has a trigger configured to be triggered by the patient and provides a signal describing dysfunction of an autonomic function of the patient.  There is discussion of a trigger within the written description however there is absolutely no discussion as to how that trigger is to provide a signal describing dysfunction of an antinomic function. This language is also indefinite as will be discussed below. 
Claims 15-16 recite that the stimulation is to be interleaved or superimposed.  There is no discussion within the written description as to what applicant intends interleaved and/or superimposed to be regarding stimulation.  The meaning of this language cannot be determined from the specification or the claims themselves. 
Regarding claim 20:  the claim requires that the neurological dysfunction to be treated includes autonomic dysfunction, after-spinal cord injury, traumatic brain injury, cerebral palsy, stroke, Parkinson Disease, multiple sclerosis, autonomic failure, autonomic neuropathy, or cancer of the neurological tissue.  There is no discussion within the disclosure as to how applicant intends to treat these very specific dysfunctions.  No implant location, no sensor data, no stimulation parameters etc. are disclosed.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 each recite a control unit, a stimulation unit, a CNS stimulation module and a PNS stimulation  module.   The claims further recite that the control unit is configured to detect the neurological dysfunction based on the sensor signal and to trigger the neuromodulation or neurostimulation.   First a control unit can determine or calculate neurological dysfunction based on sensor signals however, control units certainly do not detect dysfunction of the nervous system.  Sensors sense signals, these signals are then analyzed and dysfunction can be determined based on the analysis.  
Claim 6 recites that the sensing unit comprises a trigger, considered to likely be a button on an external controller or some other device, which is to be triggered (actuated) by the patient.  However, it is indefinite and unclear how this trigger can, in any way, describe dysfunction of an autonomic function of a patient.  This language is indefinite.  For the purpose of examination this will be considered to be a manual trigger on an external controller to trigger stimulation.  
Regarding claim 10 the final 3 lines are redundant to the first 5 lines the meaning is unclear. 
Regarding claims 15-16: the claims recite that the stimulation is to be interleaved and/or superimposed. It is unclear and indefinite as to what applicant intends interleaved and/or superimposed to be. 
The remainder of the claims are also rejected in that they depend from previously rejected claims. 

The following claim limitation’s invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
“sensing unit configured to provide a sensor signal”, “stimulation unit”, “Central Nervous system stimulation module for providing central nervous system stimulation”, “peripheral nervous system stimulation module for providing peripheral nervous system stimulation” and “the control unit is configured to detect the neurological dysfunction based on the sensor signal and to trigger the neuromodulation or neurostimulation” in claim 1.  Note that the Central Nervous system stimulation module and the peripheral nervous stimulation module are also found in claims 8-10 and 15-19. 
 “the at least one of the at least one sensing unit and the control unit is configured to optimize stimulation parameters for stabilization, or treatment, or both, of the neurological function of a patient” in claim 5.
“wherein the at least one sensing unit comprises at least one trigger configured to be triggered by a patient and providing a signal describing dysfunction of an autonomic function of a patient” in claim 6.
“epidural stimulation module capable to provide epidural stimulation”, “trans-cutaneous stimulation module capable to provide trans-cutaneous stimulation”, -29-Attorney Docket No.: 15539.0140-00000“subdural stimulation module capable to provide subdural stimulation”, “intracortical stimulation module capable to provide intracortical stimulation” and “intraspinal stimulation module capable to provide intraspinal stimulation” in claim 8.
“the control unit is configured for real-time control” in claim 14.
“wherein the control unit is configured such that the Peripheral Nervous System stimulation provided by the Peripheral Nervous System stimulation module and the Central Nervous System stimulation provided by the Central Nervous System stimulation module is at least partially interleaved” in claim 15.
“wherein the control unit is configured such that the Peripheral Nervous System stimulation provided by the Peripheral Nervous System stimulation module and the Central Nervous System stimulation provided by the Central Nervous System stimulation module is at least partially superimposed” in claim 16.
“the system is configured to be combined with at least one additional system of claim 1” and “the control unit is configured to trigger that at least one of the Peripheral Nervous System stimulation provided by the Peripheral Nervous System stimulation module or the Central Nervous System stimulation provided by the Central Nervous System stimulation -31-Attorney Docket No.: 15539.0140-00000 module of the system is at least partially used for correction of effects of stimulation provided by the at least one additional system of claim 1” in claim 18.
“sensing unit configured to provide a sensor signal correlating with a physiological value describing the neurological dysfunction” and “the control unit is configured to detect the neurological dysfunction on the sensor signal and to trigger at least one of neuromodulation for stabilization or treatment of the neurological function of the patient” in claim 19. 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification provides no structural characteristics what-so-ever regarding the above sensing unit, control unit and system.  Although the specific language is also found in the specification there is no discussion as to what components would be necessary in each unit to perform the configured to function attached to the unit.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sloan et al. US 2009/0131995.
Regarding claims 1 and 18-19 as best understood: Sloan discloses a system for neurostimulation (“neurostimulation systems”, abstract) comprising: 
a sensing unit 300 (figures 7A-7C: note that the only difference found between the device of figures 2A-2F is the addition of sensor unit 300, see paragraph 0072 of Sloan) configured to provide a sensor signal correlating with a physiological value describing neurological function or dysfunction of a patient (paragraphs 0042, 0068-68, 0089 and 0096); 
a control unit 250 (figures 2A-2F, paragraphs 0043 and 0072); 
a stimulation unit 252 (figures 2A-2F, paragraph 0050); and
a central nervous system stimulation module 1000a/1000b (figure 11) for providing CNS stimulation (paragraphs 0086 and 0096); and/or
a peripheral nervous system stimulation module 1000c (figure 11) for providing PNS stimulation (paragraphs 0086 and 0096); 
wherein the control unit is configured to determine the neurological dysfunction based on the sensor signal and to trigger the neuromodulation or neurostimulation (paragraph 0049; alternatively the control unit could be within the external controller 2100 in figure 11, paragraphs 0085, 0090, 0095, 0098). 
Specifically regarding claim 19:  Note that there are 3 systems in total shown in figure 11 which would include an additional system of claim 1. 
Regarding claim 2 as best understood:  Sloan discloses that the components are implantable (figure 11, paragraph 0043).
Regarding claim 3 as best understood: Sloan discloses that the sensing unit comprises an EEG (paragraph 0068) and an EMG (0080). 
Regarding claim 4 as best understood:  Sloan disclose that the sensing unit comprises a temperature sensor (paragraph 0074), pressure sensor (paragraph 0074) and a pH sensor (paragraph 0074). 
Regarding claim 5 as best understood:  Sloan discloses that the control unit is configured to optimize parameters (paragraphs  0043, 0076 and 0096) the remainder of the claim language (in light of the 112 rejections) is considered to be intended use language.  Applicant is remined that it makes no difference if the devices of the prior art are used in a different way since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use. In this instance, the prior art is capable of meeting the claimed intended use recitations since the device comprises all of the structural limitations as discussed in the claim 1 rejection. 
Regarding claim 8 as best understood:  Sloan discloses that the CNS stimulation module is comprised of a subdural stimulation module, cortical stimulation module or intraspinal stimulation module (paragraphs 0086, 0088, 0078 and 0092). 
Regarding claim 9 as best understood: Sloan discloses that the PNS stimulation module is a FES module capable of providing electrical stimulation to peripheral nerves (paragraph 0079). 
Regarding claim 10 as best understood:  Sloan discloses that the CNS module is implanted and the PNS stimulation system is implanted (figure 11, paragraphs 0043, 0064, 0075 amongst others that recite that the device is implanted). 
Regarding claims 11-12 as best understood:   Sloan discloses that the system can be closed or open loop (paragraphs 0043 and 0076). 
Regarding claim 14 as best understood:  Sloan discloses real-time control (paragraph 0096). 
 Regarding claims 15-16 as best understood:  Sloan discloses that the stimulation between the CNS and the PNS can be simultaneous, alternating, triggered or independent (paragraph 0096) this is considered to be interleaved or superimposed. 
Regarding claim 17 as best understood:  Sloan discloses that the control unit is capable of independently controlling and switching on and off the PNS or the CNS stimulation (paragraphs 0093, 0096). 
Regarding claim 20 as best understood:  Sloan discloses stimulation of both the CNS and PNS (paragraph 0096) as well as treating stroke (paragraph 0004, 0042 and 0096). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sloan et al. US 2009/0131995 in view of Maniak et al. US 2010/0168820.
Regarding claims 6-7 as best understood:  Sloan discloses the claimed invention however Sloan is silent as to a patient trigger to manually trigger stimulation.  It is noted that the language “providing a signal describing dysfunction of an autonomic function of a patient” is rejected under 35 USC 112 and is also considered to be functional for the purpose of examination.   Maniak however teaches of a stimulation system for autonomic stimulation (paragraph 0046) in which the patient can initiate a signal to increase (paragraph 0111), pause (paragraph 0112) or increase (paragraph 0113) stimulation.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sloan to include a patient trigger, as taught by Maniak, in order to avoid clinical visits to alter stimulation (paragraph 0013).  

Claim 13 is  rejected under 35 U.S.C. 103 as being unpatentable over Sloan et al. US 2009/0131995. 
Regarding claim 13 as best understood:  Sloan discloses that the devices (microdevices) can be configured to operate in an open loop manner or a closed loop manner relative to each other and/or relative to an external controller.  However, it is unclear if the devices can be partially open or partially closed loop.  It, however, would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sloan to further include that one device can be open loop and one can be closed loop.  It is believed that this is assumed in the recitation found in paragraph 0043 however for the purposes of expedited prosecution the above rejection is made as a 103 and not a 102.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792